




SECOND AMENDMENT OF FIRST AMENDED AND RESTATED MORTGAGE,
SECURITY AGREEMENT, ASSIGNMENT OF LEASES AND RENTS AND FIXTURE
FINANCING STATEMENT
Prepared by and after recording return to:
James M. Pfeffer
The Business Law Offices of
James M. Pfeffer, LLC 16363 Sahler St.
Omaha, Nebraska 68116
This SECOND AMENDMENT OF FIRST AMENDED AND RESTATED MORTGAGE, SECURITY
AGREEMENT, ASSI GNMENT OF LEASES AND RENTS AND FIXTURE FINANCING STATEMENT (this
"Amendment") is dated as of March 20, 2015, is by and between RED TRAIL ENERGY,
LLC ("Mortgagor"), a North Dakota limited liability company whose address is
3682 Highway 8 South, P.O. Box 11, Richardton, North Dakota 58652-0011 and FIRST
NATIONAL BANK OF OMAHA, a national banking association ("Mortgagee"), whose
address is 1620 Dodge St., Stop 1029, Omaha, Nebraska 68197, Attention: Brad
Brummund and amends that certain First Amended and Restated Mortgage, Security
Agreement, Assignment of Leases and Rents and Fixture Financing Statement dated
April 16, 2012 (as amended, the "Mortgage") to and for the benefit of Mortgagee,
encumbering certain property in Stark County, North Dakota legally described on
Exhibit A attached hereto and made a part hereof, which Mortgage was recorded
with the Stark County Recorder on April 17, 2012 as Document #3096417, as such
Mortgage was amended by that certain First Amendment of First Amended and
Restated Mortgage, Security Agreement, Assignment of Leases and Rents and
Fixture Financing Statement dated October 31, 2012 between Mortgagor and
Mortgagee recorded with the Stark County Recorder on November 8, 2012 as
Document #3102988.
WITNESSETH:
WHEREAS, Mortgagor and Mortgagee, as a Lender, Administrative Agent and
Collateral Agent (as defined in the Loan Agreement referenced below), have
entered into a Fifth Amendment of First Amended and Restated Construction Loan
Agreement dated of even date herewith (the "Amendment") which amends that
certain First Amended and Restated Construction Loan Agreement dated April 16,
2012 (as amended, the "Loan Agreement") and extends the Maturity Date;
WHEREAS, Mortgagor executed the Mortgage to secure the Obligations (as defined
in the Mortgage), which included, without limitation, the repayment of Loans
under the Loan Agreement; and
WHEREAS, Mortgagor and Mortgagee desire to extend the Maturity Date from April
16, 2017 to March 20, 2020 reflect the extension of such Maturity Date provided
for in the Amendment.
NOW, THEREFORE, in consideration of Ten Dollars ($10.00) and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties agree as follows:


1.Each of the recitals set forth above are incorporated herein as if set forth
verbatim.


2.The term "Mortgage", as defined in the Mortgage, shall be deemed to mean the
Mortgage as amended by this Amendment, as the same may be hereafter further
amended, supplemented, restated or modified from time to time. Capitalized terms
not otherwise defined herein shall have the meaning given to such terms in the
Loan Agreement.




--------------------------------------------------------------------------------






3.Recital B of the Mortgage is hereby amended to delete the reference to April
16, 2017 as the Maturity Date and inserting in lieu thereof March 20, 2020. All
other references in the Mortgage or other Loan Documents which refer to the
Maturity Date provided for in the Mortgage are hereby amended consistent with
the foregoing.


4.The Mortgage, as amended by this Amendment, shall remain in full force and
effect as originally executed and delivered by Mortgagor, except as expressly
modified and amended herein. Mortgagor hereby confirms and reaffirms all of its
obligations under the Mortgage, as modified and amended by this Amendment.


5.In the event any provision of this Amendment shall be held invalid or
unenforceable by any court of competent jurisdiction, such holding shall not
invalidate or render unenforceable any other provision hereof.


6.This Amendment may be executed in any number of counterparts with the same
effect as if all of the parties hereto had signed the same document. All
counterparts shall be construed together and shall constitute one instrument.




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Mortgagor has executed and delivered this Amendment as of
the date first written above.
IMPORTANT: READ BEFORE SIGNING. THE TERMS OF THIS AGREEMENT SHOULD BE READ
CAREFULLY BECAUSE ONLY THOSE TERMS IN WRITING ARE ENFORCEABLE. NO OTHER TERMS OR
ORAL PROMISES NOT CONTAINED IN THIS WRITTEN CONTRACT MAY BE LEGALLY ENFORCED.
YOU MAY CHANGE THE TERMS OF THIS AGREEMENT ONLY BY ANOTHER WRITTEN AGREEMENT.
MORTGAGOR:
RED TRAIL ENERGY, LLC, a North Dakota limited liability company
IN WITNESS WHEREOF, Mortgagor has executed and delivered this Amendment as of
the date first written above.
IMPORTANT: READ BEFORE SIGNING. THE TERMS OF THIS AGREEMENT SHOULD BE READ
CAREFULLY BECAUSE ONLY THOSE TERMS IN WRITING ARE ENFORCEABLE. NO OTHER TERMS OR
ORAL PROMISES NOT CONTAINED IN THIS WRITTEN CONTRACT MAY BE LEGALLY ENFORCED.
YOU MAY CHANGE THE TERMS OF THIS AGREEMENT ONLY BY ANOTHER WRITTEN AGREEMENT.


 
RED TRAIL ENERGY, LLC
 
 
 
By: /s/ Jodi Johnson
 
Title: CFO
 
 
 
By: /s/ Gerald Bachmeier
 
Title: CEO
 
 
 
By: /s/ Ambrose Hoff
 
Title: Secretary
 
 
 
FIRST NATIONAL BANK OF OMAHA
 
 
 
By: /s/ Brad Brummund
 
Title: Vice President





